Citation Nr: 1706687	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-17 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an increased rating for right lower extremity peripheral neuropathy.

5.  Entitlement to an increased rating for left lower extremity peripheral neuropathy.

6.  Entitlement to an increased rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record. 


FINDINGS OF FACT

PTSD is productive of a total occupational and social impairment, to include manifestations of suicidal ideations, impaired impulse control such as unprovoked irritability, sleep disturbance, isolation, persistent hallucinations and delusions, and issues with orientation of time and place, depression, and panic attacks.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In reaching the decisions set forth below, the Board has considered the Veteran's and spouse's statements regarding symptoms and functional impairment, and the medical evidence of record.  To the extent that he or others may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, those assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's PTSD has been assigned a 70 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.  Pursuant to the General Rating formula, a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2016).

The Board notes that during the pendency of the claim for increased rating for PTSD, the Veteran was provided only one VA examination to assess the nature and severity of his psychiatric disability in December 2008.  In the December 2008 VA psychiatric examination report, the Veteran was noted to have nightmares, flashbacks, and re-experiencing of traumatic events, in addition to hypervigilance and startle response.  On examination, the Veteran was noted to have some depressed mood with anxiety.  However, there was no indication of delusions, hallucination, or loss or orientation.  Panic attacks were identified by the VA examiner as near-continuous, and severely affected the Veteran's ability to functional independently.  The examiner noted no indication of suicidal ideations, and normal behavioral and cognitive affects, with normal thinking and judgments.  Ultimately, the examiner noted the Veteran to be social isolative and guarded, with few social interactions even with his family.  The examiner provided an Axis I diagnosis of PTSD, and assigned a GAF score of 50. 

Since the Veteran's only VA examination, the Veteran has been receiving nearly continuous treatment for PTSD at VA Medical Centers.  A review of the voluminous levels of contemporaneous VA medical records shows that the Veteran's condition has progressively worsened through the years since the VA examination in December 2008.  Specifically, a review of the GAF scores through the appeal period shows that the Veteran's GAF scores has slowly declined from 50s to the lower 40s during the appeals period.  Additionally, the Board notes that the severity of the Veteran's symptoms related to PTSD has increased to include hallucinations and delusions, memory and concentration issues, and suicidal ideation.  

Specifically, in an April 2015 examination letter from Dr. P. L., the Veteran's treating psychologist from the VA, Dr. P. L. noted that the Veteran's condition manifested with severe depression and anxiety, with symptoms such as nightmares, irritability, emotional numbness, avoidance, and isolation.  Additionally, the Veteran was noted to display an inability to express feeling, difficulty with memory and concentration, and continuous panic attacks.  Finally, Dr. P. L. concluded that the Veteran, as result of PTSD had resorted to isolating himself from others, barring his ability to establish any meaningful social relationships, beyond his wife.  Dr. P. L., ultimately, concluded that symptoms of PTSD resulted in a total occupational and social impairment, and therefore, a 100 percent rating was warranted. 

The Board finds that the April 2015, examiner's report from the Veteran's treating physician Dr. P. L., has set forth a description of the current PTSD symptoms that persuasively demonstrates that PTSD makes the Veteran totally occupationally and socially impaired.  Dr. P. L. has been the Veteran's treating psychiatric physician for nearly 11 years, in addition to being a VA psychiatric professional.  A review of the medical records shows that the vast majority of the Veteran's bi-weekly psychiatric treatment sessions for the preceding years have been conducted by Dr. P. L.  Therefore, the Board shall assign high probative value to Dr. P. L.'s conclusion that the combination of symptoms of the Veteran's PTSD results in total occupational and social impairment, warranting a 100 percent rating.  

Evaluating the totality of the Veteran's claims demonstrates that he is currently assigned a rating for individual unemployability, demonstrating an inability to obtain or sustain gainful employment.  That determination was based in large part, but not exclusively, on PTSD.  Additionally, the Board notes that during the Board hearing, the Veteran noted additional worsening of social anxiety to include not being able to handle crowds, irritability and anger issues, and some feeling of potentially hurting others.  The Veteran noted that he did not usually leave his home.  If he did, he tries to go out in the middle of the night to shop at 24-hour stores.  Additionally, the Veteran noted that he often lost orientation of time and place, to include situations where he was driving, but forgot where he was going and what he was doing.  Finally, as part of the worsening condition, the Veteran claimed that he often needed to be reminded by his wife to maintain personal hygiene, to including bathing.  The Board finds those reports to be not only competent, but also probative in establishing a worsening condition that more nearly approximates total occupational and social impairment, and warranting 100 percent rating.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a 100 percent rating is warranted for PTSD.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321 (b)(1) (2016); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for PTSD.  There is also no objective evidence showing that service-connected PTSD has caused marked interference with employment beyond that anticipated by the assigned rating.  While the examination reports note interference with work-related functions, those symptoms are considered and compensated by the assigned ratings which accounts for total occupational impairment.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, the disability picture for the Veteran's service-connected PTSD on appeal is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, there are no symptoms caused by any service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Finally, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has been granted in this case for the entire claims period, thereby making moot any further analysis.


ORDER

Entitlement to an increased rating of 100 percent for PTSD is granted.


REMAND

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A December 2015 rating decision denied service connection for sleep apnea and hypertension and assigned ratings for hearing loss and bilateral lower extremity peripheral neuropathy.  The Veteran filed a November 2016 notice of disagreement with those decisions.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which addresses the issues of entitlement to service connection for sleep apnea and hypertension and entitlement to increased ratings for hearing loss and right and left lower extremity peripheral neuropathy.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


